Name: Commission Regulation (EEC) No 999/90 of 20 April 1990 laying down detailed implementing rules for imports of rice originating in the African, Caribbean and Pacific States (ACP), and the overseas countries and territories (OCT)
 Type: Regulation
 Subject Matter: plant product;  taxation;  EU finance;  executive power and public service;  trade;  economic geography
 Date Published: nan

 No L 101 /20 Official Journal of the European Communities 21.-4. 90 COMMISSION REGULATION (EEC) No 999/90 of 20 April 1990 laying down detailed implementing rules for imports of rice originating in the African, Caribbean and Pacific States (ACP), and the overseas countries and territories (OCT) respect of rice originating in the ACP States and the over ­ seas countries and territories (OCT) have been made ; Whereas for the year 1990, the quantities to be imported should be established pro rata with the quantities fixed respectively under the old and new regime by application of Article 13 of Regulation (EEC) No 715/90. Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The amounts of the levies referred to in Article 12 ( 1 ) of Regulation (EEC) No 715/90 shall be calculated each week by the Commission on the basis of the levies fixed according to the criteria set out Article 11 of Regulation (EEC) No 1418/76. Article 2 1 . Article 12 ( 1 ) of Regulation (EEC) No 715/90 shall apply only to imports of rice in respect of which an export charge equivalent to the difference between the levy applicable to imports of rice from non-member countries and the amounts referred to in Article 1 has been collected by the country of exportation . 2. One of the following indications shall be placed in the 'Remarks' box of the EUR 1 movement certificate by the customs authorities of the country of exportation as proof that the amount has been collected : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 715/90 of 5 March 1990 on the arrangements applicable to agricul ­ tural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States or in the overseas and territories (OCI)(l), and in particular Article 12 thereof, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (2), as last amended by Regu ­ lation (EEC) No 1 636/87 (3), and in particular Article 12 thereof, Having regard to the opinion of the Monetary Committee, Whereas Regulation (EEC) No 715/90 provides that the levy calcultated in accordance with Article 1 1 of Council Regulation (EEC) No 1418/76 (4), as last amended by Regulation (EEC) No 1806/89 0, shall be reduced by an amount of 50 % of the said levy and by a flat-rate compo ­ nent, which differs according to the extent to which the rice has been milled, provided that an equivalent charge has been collected on export from the non-member country concerned ; Whereas this export charge cannot be collected in a precise manner unless the levy that will be applied on import into the Community is known ; whereas, for this purpose, the import levy must be fixed in advance, thereby enabling the trade to know the amount that will be deducted from the levy and, consequently, the amount that must be collected on export ; Whereas it is necessary to ascertain that the exporting country has actually collected the export charge of an amount equivalent to the reduction on the levy applied ; Whereas suitable administrative measures should be laid down in order to ensure that the volume of the quota fixed is not exceeded ; Whereas, in order to enable the Commission, should the need arise, to implement Article 13 of Regulation (EEC) No 715/90, it should be laid down that the Member States should notify the Commission daily of the quantities in respect of which applications for import licences in  Tasa especial percibida a la exportaciÃ ³n del arroz  SÃ ¦rafgift der opkrÃ ¦ves ved eksport af ris  Bei der Ausfuhr von Reis erho ­ bene Sonderabgabe  Ã Ã ¹Ã ´Ã ¹Ã ºÃ Ã  Ã Ã Ã Ã ¿Ã  ÃÃ ¿Ã Ã µÃ ¹Ã ÃÃ Ã ¬Ã  ­ Ã Ã µÃ Ã ±Ã ¹ Ã ºÃ ±Ã Ã ¬ Ã Ã ·Ã ½ Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã ® Ã ¿Ã Ã Ã ¶Ã ·Ã  (amount in national cur ­ rency)  Special charge collected on export of rice  Taxe spÃ ©ciale perÃ §ue a l exporta ­ tion du riz  Tasa speciale ricossa all esporta ­ zione del riso (') OJ No L 84, 30 . 3 . 1990, p. 85 . (2 OJ No L 164, 24 . 6. 1985, p . 1 .  Bij uitvoer van de rijst opgelegde bijzondere heffing(3) OJ No L 153, 13 . 6. 1987, p. 1 . O OJ No L 166, 25 . 6 . 1976, p. 1 . (4 OJ No L 177, 24. 6. 1989, p. 1 . (signature and stamp of office). 21 . 4. 90 Official Journal of the European Communities No L 101 /21 3. Where the charge collected by the country of expor ­ tation is less than the reduction referred to in Article 12 ( 1 ) of Regulation (EEC) No 715/90, the reduction shall not exceed the amount collected. 4. Where the amount of the export charge collected is expressed in a currency other than that of the Member State of importation, the exchange rate to be used to determine the amount of the charge actually collected shall be the rate recorded on the most representative foreign exchange market or markets in that Member State on the day of the advance fixing of the levy. Article 3 1 . In addition to the other conditions laid down by Community rules, in order to qualify for the reduced levy referred to in Article 12 of Regulation (EEC) No 715/90 , the application for a licence and the import licence itself shall include : (a) under the heading 'Notes' and in section 24, respect ­ ively one of the following indications :  ExacciÃ ³n reguladora reducida ACP/PTU Commission shall fix a single percentage reduction in respect of the quantities applied for. Article 4 The Member States shall communicate to the Commis ­ sion each day by telex the following information : (a) the quantities of each type of rice that have been the subject of an application for a licence for importation from ACP States and the overseas countries and terri ­ tories (OCT), stating in each case the country of exportation ; (b) the quantities of each type of rice in respect of which an import licence has actually been issued, stating in each case the date and the country of exportation ; (c) the quantities of each type of rice for which a licence was issued but not used ; (d) the quantities of each type of rice for which the import licences issued have been cancelled within the meaning of Article 36 of Commission Regulation (EEC) No 3719/88 ('). This information must be communicated separately from the information relating to other applications for import licences for rice. Article 5 1 . The quantities that may be imported into the Community from ACP States and the overseas countries and territories (OCT) from 1 January to 31 December 1990 shall be 124 500 tonnes of husked rice falling within 'CN code 1006 20 and 19 500 tonnes of broken rice falling within CN code 1006 40 00 . 2. Quantities of rice imported in a form other than husked shall be entered into the accounts as husked rice on the basis of the conversion rates referred to in Article 1 Regulation No 467/67/EEC (2). Article 6 Commission Regulation (EEC) No 551 /85 (3) is repealed. Article 7 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 March 1990 .  Reduceret afgift AVS/OLT  Verringerte AbschÃ ¶pfung AKP/Ã LG  Ã Ã µÃ ¹Ã Ã ¼Ã ­Ã ½Ã · Ã µÃ ¹Ã Ã Ã ¿Ã Ã ¬ Ã Ã Ã /Ã ¥Ã §Ã   Reduced levy ACP/OCT  PrÃ ©lÃ ¨vement rÃ ©duit ACP/PTOM  Prelievo ridotto ACP/PTOM  Verminderde heffing ACS-Staten/LGO, (b) In box 8, the name of the State, country or territory in which the product originates. 2. The licence shall require importation to be made from the country of origin stated. In addition, the import levy must be fixed in advance. 3 . The import licence referred to in paragraph 1 shall be issued on the fifth working day following the date on which the application was submitted, provided that no measure suspending the advance fixing of the levy has been taken during that period and that the quantity quali ­ fying for the reduced levy has not already been reached. 4. On the day when the quantities applied for exceed the quantities for which a reduced levy is granted, the This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 April 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 331 , 2. 12. 1988, p . 1 . (2) OJ No 204, 24. 8 . 1967, p. 1 . 3 OJ No L 63, 2. 3 . 1985, p. 10 .